Exhibit 23 Consent of Independent Registered Public Accounting Firm The Plan Administrator Clayton Williams Energy, Inc. 401(k) Plan and Trust: We consent to the incorporation by reference in the Registration Statement (No. 33-69688) on Form S-8 of Clayton Williams Energy, Inc. of our report dated June 28, 2010, relating to our audit of the financial statements and the financial statement schedule, which appear in this Annual Report on Form 11-K of Clayton Williams Energy, Inc. 401(k) Plan and Trust for the years ended December 31, 2009 and 2008. Hein & Associates LLP June 28, 2010 Dallas, Texas
